I concur in the affirmance of the judgment for the further reason that an examination of the record discloses evidence sufficient to justify the action of the trial court in submitting to the *Page 238 
jury for determination as a matter of fact the issue of whether the defendant was absent from the state and concealed with respect to his whereabouts for a period of time sufficient to permit the prosecution of the case under the provisions of Section 11228, General Code. The issue having been properly submitted, and the evidence on the subject of absence and concealment being in dispute, the finding of the jury in favor of the plaintiff must be sustained by this court on review.